Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the amendments filed September 14, 2021.  Claims 16-19 are amended.  Claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed September 14, 2021 have been fully considered but they are not persuasive. 
Applicant argues that the reference Schull does not teach
 “a verification request received from a registrar device.”
In response to the argument, Schull teaches that there are parties who manage submission on behalf of the authentication registry, referred to as the authentication registrars.  These registrars may act as an agent of the registry (column 19, lines 21-30).   The registrars of Schull read on the registrar of the claims.
a locality condition of the verification service provider
In response, the locality condition of the verification service provider is interpreted as a condition set by the verification service provider (because the claim reads a requirement associated with a locality condition of a verification service provider is met) so that a locality is confirmed or authenticated by a verification service provider.  Meaning that the verification service provider . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shull et al. United States Patent No.  7,761,583. Shull teaches the invention as claimed including domain name verification.

As per claim 1, Shull teaches a verification service provider device, comprising: a memory configured to store a set of instructions; and a processor configured to execute the stored set of instructions to perform operations comprising:
receiving a verification request from a registrar device over a communication network, wherein the verification request relates to a domain name, a registrant identification information identifying a registrant of the domain name, or both the domain name operation and the registrant identification information [verify domain name and registration of domain name (column 4 lines 14-53)]; authentication registry determines validation (column 20, lines 31-41); request authentication (column 16, lines 51-62)];
performing a verification process in response to receiving the verification request, wherein the verification process determines that one or more requirements associated with a locality condition of a verification service provider is met, wherein the verification process determines that the domain name is a valid name and determines an identity of the registrant of the domain name, or both the domain name is a valid name and the identity of the registrant of the domain name [IP address is locality information (column 4 lines 24-25)];
determining that the verification request is approved based on the verification process [validations (column 4 lines 34-50; column 20, lines 41-65; column 19, lines 31-46, column 26 lines 40-62); indication of validity (column 26, lines 40-52) and a statement by an authentication registry (column 20, lines 65-67)];

transmitting the verification code to the registrar device [authenticated to verifier via internet (column 18, lines 16-27; 46-62)].

As per claim 2, Shull teaches the verification service provider of claim 1, wherein the verification code comprises identifying information of the verification service provider,  information identifying that the verification request has been approved based on a determination that the verification is approved, or both identifying information of the verification service provider and information identifying that the verification request has been approved based on a determination that the verification is approved [statement by authentication registry (column 19 lines 31-62, column 20, lines 65-67, column 26 lines 40-50)].

As per claim 3, Shull teaches the verification service provider device of claim 1, wherein transmitting the verification comprises sending the verification code by the verification service provider [supporting identity information validated and provided directly or indirectly to URS (column 19 lines 31-46)]. 
 
As per claim 4, Shull teaches the verification service provider device of claim 1, wherein transmitting the verification comprises the registrar device retrieving the verification code [providing information (column 19 lines 55-60)].  

As per claim 5, Shull teaches the verification service provider device of claim 1, wherein transmitting the verification comprises sending information associated with the verification code [information about domain name column 19 lines 49-62)].  

As per claim 6, Shull teaches the verification service provider device of claim 1, wherein transmitting the verification comprises the registrar retrieving information associated with the verification code [information about domain name column 19 lines 49-62)].  

As per claim 7, Shull teaches the verification service provider device of claim 1, wherein the verification process includes performing a real name verification process in order to verify the registrant of the domain name [identify (column 20 lines 44-50) ; domain name ownership (column 25, lines 63-67)].

As per claim 8, Shull teaches the verification service provider device of claim 1, wherein the verification process includes performing a domain verification process in order to verify the domain name [validity of domain names (column 20lines 31-55)].

As per claim 9, Shull teaches the verification service provider device of claim 1, wherein the verification request is for a domain name operation, wherein the domain name operation comprises at least one of: a domain name registration request, a domain name change request, a domain name deletion request, a domain name maintenance request, a host request, or a 

As per claim 10, Shull teaches the verification service provider device of claim 1, the operations further comprising: digitally signing the verification code [reporting validity (column 23-65)].

As per claim 11, Shull teaches the verification service provider device of claim 1, further comprising: storing information associated with the verification in a database; accessing the information from the database; auditing the information to determine compliance with the one or more requirements associated with the locality condition [tracking database 190 (column 8, lines 20-39); master computer includes data sources (column 14 lines 50-67; column 15 lines 1-12); database of information (column 21 lines 51-67)].  

As per claim 12, Shull teaches the verification service provider device of claim 1, wherein a first requirement of the one or more requirements is stored as an object with a compliance status indicator [obtain information of validity from sources (column 15 lines 114)].  

As per claim 13, Shull teaches the verification service provider device of claim 12, wherein the compliance status indicator indicates that the object is compliant with the locality condition [investigate sources of information to verify source of data (column 114 lines 50-67)].  

As per claim 14, Shull teaches the verification service provider device of claim 12, wherein the compliance status indicator is a pending compliance status indicator that indicates that the object is not compliant with the locality condition but has a time period in which to become compliant [time based compliance (column 19 lines 15-20; column 19 lines 55-62); database of time based information (column 21 lines 51-67)].  

As per claim 15, Shull teaches the verification service provider device of claim 12, wherein the compliance status indicator is a non-compliant status indicator that indicates that the object is not compliant with the locality condition [database of time based information (column 21 lines 51-67)].

As per claim 16, Shull teaches a domain name system registrar device, comprising: a memory configured to store a set of instructions; and a processor configured to execute the stored set of instructions to perform operations comprising:
receiving, over a communication network, a request for a domain name operation from a client [request authentication (column 16, lines 51-62)];
generating, by the processor, a request for verification to perform the domain name operation, the request for verification relating to a domain name, registrant information identifying a registrant of the domain name, or both the domain name and the registrant information [verify domain name and registration of domain name (column 4 lines 14-53)]; authentication registry determines validation (column 20, lines 31-41)];

receiving, over the communication network, from the verification service provider, in response to the request for verification, a verification for the request [create validation via third party (column 20, lines 54-60); statement by authentication registry (column 20, lines 65-67); alert (column 23 lines 45-67; column 26 lines 40-62)].

As per claim 17, Shull teaches the DNS registrar device of claim 16, wherein the operations further comprise: transmitting a registration request to a registry, wherein the registration request comprises information associated with the domain name for registration [third party verifies information (column 19 lines 1-19)].

Claims 18-21 are rejected, mutatis mutandis, with claims 1-6 as they do not further limit or define over the claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclaimer. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/UZMA ALAM/Primary Examiner, Art Unit 2457